                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 17-cr-00388-SI-1
                                   8                    Plaintiff,
                                                                                            ORDER RE GOVERNMENT'S
                                   9             v.                                         MOTION FOR FORFEITURE OF
                                                                                            BOND AND JUDGMENT AGAINST
                                  10     YINGLING,                                          DEFENDANT; MOTION FOR
                                                                                            ENFORCEMENT OF SURETY'S
                                  11                    Defendant.                          OBLIGATIONS
                                  12                                                        Re: Dkt. No. 55
Northern District of California
 United States District Court




                                  13
                                              On September 24, 2018, the United States filed a motion for forfeiture of bond and judgment
                                  14
                                       against defendant Donnie Yingling and motion for enforcement against Jeanette Yingling,
                                  15
                                       defendant’s mother and surety. Dkt. No. 55. Defendant and Ms. Yingling oppose the government’s
                                  16
                                       motion and urge the Court to remit the bond in whole or in part. Dkt. Nos. 82, 83. After considering
                                  17
                                       the parties’ materials and arguments the Court orders: (1) with respect to Ms. Yingling, the bond is
                                  18
                                       forfeited, but forfeiture is set aside pursuant to Federal Rule of Criminal Procedure 46(F)(2); (2)
                                  19
                                       with respect to defendant, the bond is also forfeited; however, the Court is not entering judgment,
                                  20
                                       declines to rule on remission at this time, and invites the government to petition the court for entry
                                  21
                                       of judgment when defendant nears the end of his sentence.
                                  22

                                  23
                                                                             BACKGROUND
                                  24
                                              On July 21, 2017, Mr. Yingling was indicted on various firearm and narcotics charges. Dkt.
                                  25
                                       No. 1. Mr. Yingling was arrested on these charges and made his initial appearance before Magistrate
                                  26
                                       Judge Elizabeth D. Laporte on August 16, 2017 where he was remanded to custody. Dkt. No. 7.
                                  27
                                       Mr. Yingling suffers from years of drug and alcohol addiction. Dkt. No. 83-1 at 2.
                                  28
                                   1          After Mr. Yingling’s initial appearance, his mother, Ms. Yingling, met with Mr. Yingling’s

                                   2   attorney, Jodi Linker, to discuss signing a bond for Mr. Yingling’s release. Dkt. No 83-1 at 2-3.

                                   3   Ms. Yingling then met with Pretrial Services who informed her the bond would be $100,000. Id. at

                                   4   3. Ms. Yingling informed Pretrial Services that she had no assets and lived off her social security

                                   5   benefits1 and returned home to Rosamond, CA without signing the bond. Id.

                                   6          After returning home, Ms. Yingling received a call from Mr. Yingling, in jail, who expressed

                                   7   his desire to receive rehabilitation treatment. Id. Ms. Linker called Ms. Yingling on August 31,

                                   8   2017 and again asked her to sign a bond with a condition of the release requiring Mr. Yingling

                                   9   check-in to an in-patient rehabilitation center in Sacramento, CA. Id.; Dkt. No. 15. Ms. Yingling

                                  10   then went to the United States District Court in Bakersfield, CA where she agreed to be a surety and

                                  11   signed the bond documents for Mr. Yingling’s release. Dkt. No. 83-1 at 4; Dkt. No. 15. Ms. Yingling

                                  12   did not have a lawyer present when she signed the bond documents and did not have money to retain
Northern District of California
 United States District Court




                                  13   a lawyer to advise her on the content of the bond documents. Dkt. No. 83-1 at 4.

                                  14          On August 31, 2017, Ms. Yingling drove through the night from Rosamond, California to

                                  15   reach Oakland in time for Mr. Yingling’s 8:00 a.m. release from the Glenn Dyer jail on September

                                  16   1, 2017 to personally escort him to the treatment center in Sacramento. Id. Upon arriving at the

                                  17   Glenn Dyer jail, Ms. Yingling learned the jail personnel mistakenly sent Mr. Yingling on a bus to

                                  18   the San Francisco Federal Courthouse. Id. Ms. Yingling waited at Glenn Dyer for hours until Mr.

                                  19   Yingling was released into her custody. Id. Upon his release, Mr. Yingling learned the jail

                                  20   personnel left all his personal belongings in San Francisco. Id. at 5. Ms. Yingling and her son were

                                  21   then forced to drive to San Francisco to retrieve Mr. Yingling’s belongings before departing for the

                                  22   treatment center in Sacramento. Id.

                                  23          When the Yinglings arrived at the treatment center they learned intake was closed and that

                                  24   Mr. Yingling could not be processed until the next business day, which was Tuesday, September 5,

                                  25   2017 (Monday September 4, 2017 was a holiday). Id. at 5. Ms. Yingling purchased hotel rooms at

                                  26
                                              1
                                  27            Jeanette Yingling is 72 years-old. She does not own a home, she resides in government-
                                       subsidized senior housing. Her sole income is $1,180 in the form of monthly Social Security
                                  28   benefits. Furthermore, she is a cancer survivor who cannot work due to her age and past medical
                                       conditions. Dkt. No. 83-1 at 2.
                                                                                        2
                                   1   the Best Western near Sacramento for the two of them for the long-weekend until Mr. Yingling

                                   2   could enter rehab. Id.; Dkt. No. 66-8 at 1. According to Ms. Yingling, during this time, Mr. Yingling

                                   3   was suffering from withdrawals and did not seem well.2 Dkt. No. 83-1 at 5.

                                   4          On Tuesday, September 5, 2017, Ms. Yingling accompanied Mr. Yingling when he checked

                                   5   into the treatment center. Id. Shortly thereafter, Mr. Yingling fled the treatment center. Dkt. No.

                                   6   66-8 at 3. After checking Mr. Yingling into rehab, Ms. Yingling phoned the treatment center “a few

                                   7   days later” to check in with her son and learned he had absconded. Dkt. No. 83 at 5. Ms. Yingling

                                   8   called the phone numbers she had for Mr. Yingling but the numbers were disconnected. Dkt. No.

                                   9   83-1 at 6. Law enforcement never contacted Ms. Yingling concerning Mr. Yingling’s departure

                                  10   from the rehabilitation facility or his whereabouts. Id. Nor did law enforcement enlist Ms.

                                  11   Yingling’s help to locate Mr. Yingling. Id.

                                  12          On September 22, 2017, Mr. Yingling failed to appear for a status conference. See Dkt. No.
Northern District of California
 United States District Court




                                  13   18. He remained a fugitive until November 28, 2017 when Potter County, Texas sheriff’s deputies

                                  14   stopped Mr. Yingling on Interstate 40 where the sheriff’s deputies uncovered approximately 34

                                  15   pounds of marijuana and a loaded sawed-off shotgun. Dkt. No. 55 at 13-41. Mr. Yingling was

                                  16   subsequently sent back to the Northern District of California for sentencing.

                                  17          On August 23, 2018, in the Northern District of California, Mr. Yingling pled guilty to three

                                  18   counts: Conspiracy to Deal in Firearms without a License in violation of 18 U.S.C. § 371; Dealing

                                  19   in Firearms without a License, in violation of 18 U.S.C. § 922(a)(1)(A); and Distribution and

                                  20   Possession with Intent to Distribute Methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and

                                  21   841(b)(1)(B)(viii). Dkt. No. 53. On September 24, 2018, this Court sentenced Mr. Yingling to 84

                                  22   months imprisonment. Dkt. No. 78.

                                  23          The government now moves for forfeiture of the $100,000 bond against Mr. and Ms.

                                  24   Yingling. Dkt. No. 55.

                                  25
                                              2
                                  26             Mr. Yingling states he received detox treatment while in custody at the Glenn Dyer jail
                                       until his release on September 1, 2017. Dkt. No. 82 at 2. Presumably, this treatment ended when
                                  27   he was released. On September 5, 2017 Mr. Yingling was finally admitted into the rehabilitation
                                       center. However, the rehabilitation center could not provide Mr. Yingling with detox treatment until
                                  28   September 20, 2017. Dkt. No. 66-8 at 1.

                                                                                        3
                                   1                                  LEGAL STANDARD

                                   2          The government moves for forfeiture of the bond, and Mr. and Ms. Yingling request that the

                                   3   forfeiture be set aside and remitted respectively. “The court must declare the bail forfeited if a

                                   4   condition of the bond is breached.” Fed. R. Crim. P. 46(f)(1). “The forfeiture is thus mandatory.”

                                   5   United States v. Nguyen, 279 F.3d 1112, 1115 (9th Cir. 2002).

                                   6          The Court may, however, “set aside in whole or in part a bail forfeiture upon any condition

                                   7   the court may impose if: (A) the surety later surrenders into custody the person released on the

                                   8   surety’s appearance bond; or (B) it appears that justice does not require bail forfeiture.” Fed. R.

                                   9   Crim. P. 46(f)(2). The decision whether to set aside or remit a forfeiture rests within the sound

                                  10   discretion of the Court. United States v. Frias-Ramirez, 670 F.2d 849, 852 (9th Cir. 1982).

                                  11          In considering whether to exercise that discretion, the Ninth Circuit directs courts to examine

                                  12   the following non-exclusive list of factors: “1) the defendant’s willfulness in breaching a release
Northern District of California
 United States District Court




                                  13   condition; 2) the sureties' participation in apprehending the defendant; 3) the cost, inconvenience,

                                  14   and prejudice suffered by the government; 4) mitigating factors; 5) whether the surety is a

                                  15   professional or a member of the family or a friend; and 6) the appropriateness of the amount of the

                                  16   bond." Nguyen, 279 F.3d at 1115-16. Courts in this district have considered additional factors,

                                  17   including: 7) "whether actions by the government, unknown to the surety, increased the risk that the

                                  18   defendant would violate the terms and conditions of his release," and 8) "whether the surety assisted,

                                  19   played any role in, or was in some measure responsible for the conduct by the defendant that

                                  20   breached the release conditions." See United States v. Famiglietti, 548 F. Supp. 2d 398, 405 (S.D.

                                  21   Tex. 2008) (applying Ninth Circuit law); United States v. Villalobos, No. CR 00-40242, 2005 U.S.

                                  22   Dist. LEXIS 46440, 2005 WL 6127290, at *2 (N.D. Cal. Feb. 17, 2005) (Brazil, M.J.). "[T]he

                                  23   relative weight the courts may ascribe to the acknowledged factors can vary from case to case and

                                  24   . . . in some circumstances one or two factors might play a determinative role, even if all the other

                                  25   factors seemingly point toward a different outcome." Famiglietti, 548 F. Supp. 2d at 406. The

                                  26   Court is also guided by the overriding purposes of the Bail Reform Act: ensuring the defendant's

                                  27   appearance in court and observance of the release conditions. United States v. Vaccaro, 51 F.3d

                                  28   189, 192-93 (9th Cir. 1995).
                                                                                         4
                                   1                                          DISCUSSION

                                   2          Here, neither party disputes that defendant breached conditions of the bond through his

                                   3   initial failures to appear at all proceedings, refrain from committing any federal, state, or local

                                   4   crimes, not travel outside the Northern and Eastern Districts of California, not possess any firearm,

                                   5   destructive device, or other dangerous weapon, participate in drug and alcohol counseling, and

                                   6   submit to drug and alcohol testing, and not possess any narcotic or controlled substance without a

                                   7   legal prescription. The Court finds the bond is forfeit. However, the Court will exercise its

                                   8   discretion and, using the factors listed above, assess whether enforcing the bond is appropriate.

                                   9

                                  10          A.      Surety Jeanette Yingling
                                  11          The record makes clear that Ms. Yingling earnestly desired her son to attend rehab and

                                  12   indeed feared for his life if he did not do so. Dkt. No. 83-1 at 3. Ms. Yingling expended great effort,
Northern District of California
 United States District Court




                                  13   energy, and expense to meet her son when he was released from jail, drive him to Sacramento, pay

                                  14   for a hotel over a long weekend, and personally escort him to the treatment center. Thus, with regards

                                  15   to the first factor, defendant unquestionably breached multiple release conditions but did so at

                                  16   absolutely no fault of Ms. Yingling.

                                  17          With respect to the second factor, Ms. Yingling did everything she could to apprehend Mr.

                                  18   Yingling once he fled the rehabilitation facility. Upon learning Mr. Yingling left the treatment

                                  19   center, she called all the numbers she had for Mr. Yingling but they were disconnected. Law

                                  20   enforcement did not seek Ms. Yingling’s assistance to locate Mr. Yingling and, indeed, despite her

                                  21   best efforts, she had no assistance to provide. The government claims Ms. Yingling “did not monitor

                                  22   defendant and further did not incentivize defendant to comply with his release conditions.” Dkt.

                                  23   No. 55 at 6. Ms. Yingling spent days driving to pick up her son, deliver him to the rehabilitation

                                  24   facility, monitored him over a weekend before intake could process him, all to ensure Mr. Yingling

                                  25   complied with his release conditions and get the help he desperately needed. The government’s

                                  26   argument is without merit.

                                  27

                                  28
                                                                                         5
                                   1          Regarding the third factor, the government argues Mr. Yingling inconvenienced the

                                   2   government by delaying his prosecution for approximately five months. Again, this is no fault of

                                   3   Ms. Yingling.

                                   4          The fourth factor considers the presence of mitigating facts. The government argues there

                                   5   are none. Dkt. No. 55 at 4. However, by mishandling Mr. Yingling’s release from prison, the

                                   6   government contributed to his delay in reaching the rehabilitation facility. This delay proved to be

                                   7   significant – causing Mr. Yingling to wait until the end of a holiday weekend to check-in to the

                                   8   facility. Furthermore, once Mr. Yingling was finally admitted, the rehabilitation facility’s detox

                                   9   unit was full. See Dkt. No. 66-8 at 1. After two days of not receiving treatment, Mr. Yingling

                                  10   maintains that he “left in a panic” after realizing he would not receive detox treatment. Dkt. No. 82

                                  11   at 2. The government argues Judge Laporte did not order detox treatment, rather Judge Laporte

                                  12   ordered drug treatment “as directed by Pretrial Services” and any failure to arrange detox treatment
Northern District of California
 United States District Court




                                  13   was the sole responsibility of Pretrial Services, not the government. Dkt. No. 84 at 3. This is a

                                  14   distinction without a difference. Sending Mr. Yingling to a facility that could not provide detox

                                  15   treatment is a mitigating factor the Court will consider.

                                  16          Regarding the fifth factor, Ms. Yingling is Mr. Yingling’s mother, not a professional bail

                                  17   bondsman. This factor “bears no weight against the suret[y].” Famiglietti, 548 F. Supp. 2d at 414.

                                  18          The sixth and seventh factors are not relevant here.

                                  19          Finally, the eighth factor favors Ms. Yingling. The record does not indicate Ms. Yingling

                                  20   in any way contributed or was responsible for Mr. Yingling breaching his release conditions. In

                                  21   fact, the record indicates quite the opposite – she did everything in her power to help her son comply

                                  22   with the release conditions.

                                  23          The balance of equities support setting aside the bond in full with respect to Ms. Yingling.

                                  24

                                  25          B.       Defendant Donnie Yingling
                                  26          Only the following factors are relevant when assessing remission of the bond with respect

                                  27   to Mr. Yingling: (1) the willfulness of the breach of release conditions; (2) the cost, inconvenience,

                                  28   and prejudice to the government; and (3) mitigating factors. Nguyen, 279 F.3d at 1115-16.
                                                                                         6
                                   1          Willfulness: As discussed above, Mr. Yingling willfully breached the conditions of his

                                   2   release, causing the first factor to weigh in favor of enforcing the bond against him.

                                   3          Cost/Inconvenience/Prejudice to Government: The government claims it expended time

                                   4   and resources to locate Mr. Yingling and transport him back to the Northern District of California.

                                   5   Dkt. No. 55 at 6-7. Additionally, the government claims Mr. Yingling’s flight delayed the

                                   6   government’s prosecution of this case for approximately five months while Mr. Yingling remained

                                   7   a fugitive. Id. The government has “no obligation to furnish a bill of costs” as it relates to its

                                   8   expenses in locating, retrieving, and prosecuting Mr. Yingling. Nguyen, 279 F.3d at 1117. And

                                   9   while the Court finds Mr. Yingling’s breach cost the government time and money, it seems $100,000

                                  10   may be disproportionate to the inconvenience.

                                  11          Mitigating Factors: The mitigating factors discussed above are relevant to the Court’s

                                  12   analysis here. Namely: (1) Mr. Yingling mistakenly being taken to San Francisco instead of being
Northern District of California
 United States District Court




                                  13   released in Oakland initially; (2) Mr. Yingling’s belongings mistakenly being left in San Francisco;

                                  14   (3) the delay caused by (1) and (2) resulting in Mr. Yingling not being able to check into the

                                  15   rehabilitation program for three days; and (4) the unavailability of detox treatment at the

                                  16   rehabilitation center.

                                  17          While the Court recognizes the mitigating factors’ impact on Mr. Yingling’s ability to

                                  18   comply with his release conditions, the Court is gravely concerned by Mr. Yingling’s actions, which

                                  19   definitely weigh against remission. However, exercising its wide discretion, the Court will defer

                                  20   ruling at this time. In United States v. Logan, the court exercised its discretion to remit the past

                                  21   accrued interest and waive future interest of the bond, in part, because the bond obligations created

                                  22   significant economic hardships for the defendant and his family. No. 95-cr-1468-IEG, 2009 U.S.

                                  23   Dist. LEXIS 48178, at *3 (S.D. Cal. June 5, 2009). Given Mr. Yingling’s situation, imposing a

                                  24   $100,000 bond obligation could amount to a debilitating economic hardship when he is released and

                                  25   attempts to reenter society. Due to these considerations, the Court invites the government to renew

                                  26   its motion for judgment when Mr. Yingling nears the end of his sentence so the Court may better

                                  27   assess what justice requires pursuant to Rule 46(f)(2).

                                  28
                                                                                         7
                                   1                                         CONCLUSION

                                   2          Based on Federal Rule of Criminal Procedure 46(f)(2), the forfeiture is set aside as to the

                                   3   surety, Ms. Yingling. The Court finds that the bond is forfeit with respect to Mr. Yingling, but

                                   4   refrains from entering judgment at this time. The Court requests the government to petition the Court

                                   5   for entry of judgment upon Mr. Yingling’s completion of his sentence.

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: March 1, 2019

                                   9                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        8
